MEMORANDUM**
Zeferino Araiza Flores, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s decision denying his application for cancellation of removal, and the BIA’s order denying Flores’s motion to reopen. We review for an abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and de novo due process violations, Hartooni v. INS, 21 F.3d 336, 339 (9th Cir.1994). We dismiss in part and deny in part the petition for review.
To the extent Flores appeals the denial of cancellation of removal, this court lacks jurisdiction to review the IJ’s discretionary determination that Flores did not qualify because he failed to demonstrate “exceptional and extremely unusual hardship” to a qualifying relative. See 8 U.S.C. § 1252(a)(2)(B)(i); see Romero-Torres v. Ashcroft, 327 F.3d 887, 890-91 (9th Cir.2003).
Contrary to Flores’s contention, the BIA’s failure to articulate reasons for its decision does not violate due process. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
The BIA did not abuse its discretion in denying Flores’s motion to reopen because *258he overstayed his period of voluntary departure. See 8 U.S.C. § 1229e(d).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.